Citation Nr: 0912534	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  08-04 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1951 to 
October 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 and April 2007 decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana, that denied the Veteran's 
claim for unemployability due to service-connected disability 
(TDIU).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected disabilities do not combine 
to preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for an award of TDIU have been not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision has been 
accomplished.  

In this respect, through an August 2005 notice letter, the 
Veteran received notice of the information and evidence 
needed to substantiate his claim.  Thereafter, the Veteran 
was afforded the opportunity to respond.  Hence, the Board 
finds that the Veteran has been afforded ample opportunity to 
submit information and/or evidence needed to substantiate his 
claim.  

The Board also finds that the August 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO also notified 
the Veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The RO also requested that the 
Veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned August 2005 
letter.

During the course of this appeal, the Court issued a decision 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 
which held that the VCAA notice must provide notice regarding 
the evidence necessary to establish an effective date and 
disability rating. In the instant appeal, the Veteran was 
provided notice in a March 2006 notice letter regarding both 
the disability rating and the type of evidence necessary to 
establish an effective date.  He was then given opportunity 
to respond before the RO's initial June 2006 adjudication of 
his claim.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claim on appeal.  Here, the 
Veteran's service treatment records are associated with the 
claims file.  The Veteran was provided a VA medical 
examination in February 2006, report of which has been 
associated with the claims file.  Records of the Veteran's 
post-service treatment from both private treatment providers 
and the Jesse Brown VA Medical Center (VAMC) have also been 
associated with the claims file, and the Veteran has 
submitted written argument.  Otherwise, the Veteran has not 
alleged that there are any outstanding records probative of 
the claim on appeal that needs to be obtained.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

The Veteran contends that his service-connected residuals of 
frostbite to the right and left feet have rendered him 
unemployable.

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1) (2008).  Total ratings are authorized 
for any disability or combination of disabilities for which 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
prescribes a 100 percent evaluation.  38 C.F.R. 
§ 3.340(a)(2).

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the Veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  For the purpose of determining whether there is a 
single service-connected disability rated as 60 percent, 
disabilities of a common etiology or a single accident are 
considered as one disability.  38 C.F.R. § 4.16(a).

In addition, TDIU may be awarded on an extra-schedular basis 
if a Veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), but is still 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  38 
C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  Factors to be 
considered are the Veteran's education and employment history 
and loss of work-related functions due to pain.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Individual 
unemployability must be determined without regard to any non-
service-connected disabilities or the Veteran's advancing 
age.  38 C.F.R. § 3.341(a); see also 38 C.F.R. § 4.19 (2008) 
(age may not be a factor in evaluating service-connected 
disability or unemployability); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

It is also the policy of VA, however, that all Veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
Veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the Veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
Veteran's case, apart from any non-service-connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has stated that in order for a Veteran to prevail on 
a claim for a TDIU, the record must reflect some factor that 
takes his case outside of the norm.  The fact that a Veteran 
may be unemployed or has difficulty obtaining employment is 
not determinative.  The ultimate question is whether the 
Veteran, because of service-connected disability, is 
incapable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Van 
Hoose, 4 Vet. App. at 363.  Moreover, as already noted, an 
inability to work due to non-service-connected disabilities 
or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In 
making its determination, VA considers such factors as the 
extent of the service-connected disabilities and employment 
and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 
3.341, 4.16(b), 4.19.

At the outset, the Board acknowledges that the Veteran's 
disabilities-residuals of frostbite of the right and left 
foot-are of common etiology.  The Veteran is service 
connected for residuals of frostbite for the right and left 
foot, each rated as 30 percent disabling.  The RO found both 
conditions to be related to the Veteran's exposure to cold 
during service.  The current combined evaluation for the 
Veteran's service-connected disabilities is 60 percent.  See 
38 C.F.R. § 4.25 (2008).  

Review of the claims file reflects that the Veteran has 
received ongoing treatment from both private and VAMC 
treatment providers for diabetes mellitus, hypertension, 
gout, renal insufficiency, and heart problems.  The Veteran 
has also submitted records documenting his diagnosis in July 
2004 of degenerative joint disease in his knees.  Records 
further reflect that the Veteran was hospitalized in August 
2006 with a stroke, the residuals of which have left him 
primarily reliant on a wheelchair and unable to walk long 
distances.  

The Veteran was provided a VA general medical examination in 
February 2006.  Report of that examination reflects that the 
Veteran reported "a little bit" of pain in his feet, with 
associated numbness, tingling, and occasional swelling.  The 
Veteran also reported suffering from gout two to three times 
per week, with twice-yearly flare-ups.  The examiner also 
noted that the Veteran carried diagnoses of both hypertension 
and diabetes mellitus and had suffered a stroke in 2003 that 
caused slight residual weakness on his left side.  His 
degenerative joint disease of the knees was noted, and the 
Veteran was noted to complain that the disability rendered it 
difficult for him to climb stairs, walk, or stand for 
prolonged periods.  He further reported that he last worked 
in 2003, when he retired after 40 years of working as a 
mechanic.  The examiner concluded that, even considering both 
the Veteran's service-connected frostbite residuals of the 
feet and his non-service-connected disabilities, the Veteran 
was not precluded from performing sedentary work.

The Veteran further submitted a letter from his social worker 
dated in June 2006 indicating that the Veteran is unable to 
pursue substantially gainful occupation due to "a physical 
limitation."  However, in addition to the Veteran's service-
connected frostbite residuals, the social worker identified 
the Veteran's non-service-connected diabetes as a 
contributory factor to the Veteran's unemployability.

Review of the claims file further reflects that the Veteran 
submitted a statement in September 2005 contending that he 
was unable to continue working due to "chronic pain" in his 
feet, ankles, lower legs, and knees stemming from his 
bilateral foot disabilities.  He made a similar statement in 
an October 2006 letter, arguing that his frostbite injuries 
have worsened as he has aged.  He also stated in the letter 
that his inability to work was due in part to "complicating 
conditions" such as diabetes, gout, and peripheral vascular 
disease.  

Here, the Board concludes that the medical evidence does not 
establish that the Veteran's residuals of frostbite to the 
feet, without consideration of any other, non-service-
connected disability, solely render the Veteran unemployable.  
In that connection, the Board notes that in the February 2006 
examination report, the VA examiner stated that the Veteran 
was capable of performing sedentary work, even considering 
both his service-connected and non-service connected 
disabilities.  The Board notes in addition that the Veteran, 
by his own contentions, has attributed his inability to work 
not only to his service-connected foot disabilities but also 
to other, non-service-connected disabilities such as 
hypertension and diabetes mellitus.  Further, in a June 2006 
letter, the Veteran's social worker indicated that the 
Veteran was unable to seek employment due not only to his 
service-connected foot disabilities but also to non-service-
connected disabilities such as diabetes mellitus.  To the 
extent that the Veteran is now unable to work entirely, the 
Board looks to the intervening stroke he suffered in August 
2006, a disability for which the Veteran is not service 
connected.  The Board thus concludes that the record does not 
support a finding that the Veteran's service-connected 
disabilities, without consideration of any other disability, 
solely interfere with employability to the point that the 
Veteran cannot maintain gainful employment of any kind.  

The Board acknowledges that there is evidence that the 
Veteran's service-connected residuals of frostbite to the 
feet cause pain and discomfort.  However, the effects of the 
disabilities are adequately contemplated in the schedular 
rating already assigned.  The record does not show that the 
Veteran is unable to follow substantially gainful employment 
solely as a result of his bilateral residuals of frostbite of 
the feet.  In this case, the evidence indicates that the 
Veteran was considered to be physically able to follow 
substantially gainful employment, given the February 2006 VA 
examiner's findings that the Veteran's disabilities, both 
service-connected and non-service-connected, did not preclude 
the Veteran from working at a sedentary job at that time.  
While the Veteran later suffered a stroke, the competent 
evidence is persuasive that, to the extent that the Veteran 
is unable to find substantially gainful employment, it is not 
because of his service-connected disabilities, but rather the 
result of his additional nonservice-connected disabilities, 
such as hypertension, diabetes mellitus, and the residuals of 
a stroke.  Therefore, the Board finds that the preponderance 
of the evidence is against the claim, and a TDIU rating must 
be denied.

The Board recognizes that the Veteran has been awarded 
benefits by the Social Security Administration (SSA), but 
notes that the laws and regulations governing award of SSA 
benefits are not the same as those governing award of VA 
benefits.  In addition, the Board notes that the record 
reflects that the SSA award was due not to the Veteran's 
unemployability but to his age.  As such, the Veteran's 
receipt of SSA benefits does not appear to be relevant to 
consideration of the issue of TDIU due to his service-
connected disabilities.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this claim.  In light of the foregoing, 
the Board finds that award of a total disability rating based 
on unemployability due to service-connected disability is not 
warranted, including on an extra-schedular basis.


ORDER

Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU) is 
denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


